internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-103316-03 date date company properties state a b c d e f dear this letter responds to your letter dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code plr-103316-03 facts company was incorporated under the laws of state on a and anticipates electing under sec_1362 to be an s_corporation it owns leases and manages commercial real_estate the properties through its sole officer-employee as well as independent contractors company provides various services to the properties in its real_estate leasing and management business for properties company is responsible for maintaining exterior walls including painting roofs including gutters and downspouts foundations asphalt parking lots and concrete traffic areas fire sprinklers and drainage systems for property company also maintains a private access road including shoulder posts and the adjacent green area and is responsible for enforcing a court order prohibiting parking and standing along the road for property company is responsible for maintaining building structural_components the roof walls and foundation and systems heating and air conditioning the grounds and lawn including tree trimming the asphalt parking lot and concrete curbing exterior lighting an exterior sign and pylon and canopies it provides an alarm service pest control and tenant buildout in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing real_estate the annual rentals for the properties are b company received or accrued relevant rental expenses of approximately c for d and approximately e for f law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or plr-103316-03 incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts and representations submitted we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely yours mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
